Title: To James Madison from William C. C. Claiborne, 3 August 1805 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


          § From William C. C. Claiborne. 3 August 1805, New Orleans. “On the 30th. ultimo, Mr. Gurley the Register of the Land Office, left this City, on a Visit to the several Counties of the Territory, with a view, of making such explanations of the late Act of Congress ‘for ascertaing and adjusting the Titles, and Claims to Land within the Territory of Orleans,[’] as may tend to check any disquietude which has arisen, and to insure the speedy execution of the Law. A letter from Mr. Gurley to me, announcing the Objects of his Journey, and a Copy of my answer are herewith enclosed for your perusal.”
        